BEA, Circuit Judge,
dissenting.
I respectfully dissent. To prevail on her claim of ineffective assistance of counsel, petitioner must prove that she would have been able to establish “extreme hardship.” See Castillo-Perez, supra. This court has held that to establish “extreme hardship,” one must prove “great actual or prospective injury” or “extreme impact” beyond the common results of deportation. See United States v. Arce-Hernandez, 163 F.3d 559, 564 (quoting Shooshtary v. INS, 39 F.3d 1049, 1051 (9th Cir.1994)). Mere proof of economic detriment upon return to an alien’s native country is insufficient. See Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986).
Here, the record clearly establishes that petitioner is a relatively young woman of 39 years with employable skills and extensive family in Mexico. Even if petitioner had received the benefit of adequate counsel, she would not have been able to establish “extreme hardship” under the facts of this case. Nor can she prove extreme hardship to her 20 year old daughter. Therefore, her claim must fail because petitioner cannot prove that she suffered any actual prejudice due to ineffective representation. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
I would deny the petition.